The State of




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 21, 2015

                                     No. 04-15-00247-CR

                                    Cody Hinton SPICER,
                                         Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the County Court at Law No. 6, Bexar County, Texas
                                  Trial Court No. 442082
                      Honorable Wayne A. Christian, Judge Presiding

                                        ORDER
       On October 19, 2015, this court received appellant’s brief. The brief violates Rule 9 of
the Texas Rules of Appellate Procedure in that the text (excluding block quotations, short lists,
and issues) is not uniformly double-spaced. See TEX. R. APP. P. 9.4(d). Also, the brief does not
contain a certificate of compliance. See id. R. 9.4(i)(3).

        It is therefore ORDERED that appellant file an amended brief within twenty days from
the date of this order. See TEX. R. APP. P. 9.4(k).



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of October, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court